              Case 2:19-cv-01486-JCC Document 59 Filed 08/16/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JOHN LESTER COX,                                  CASE NO. C19-1486-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    MIRA NARKIEWICZ, et al.,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Mr. Cox’s motion for extension of time to object to
18   the Report and Recommendation (R&R). (Dkt. No. 57.) Mr. Cox requests a 30-day extension of
19   his deadline to object to the R&R. (Id.) Defendants do not oppose. (Dkt. No. 58.) Having
20   considered the relevant record and finding good cause, the Court GRANTS the motion (Dkt. No.
21   57) and EXTENDS the deadline for Mr. Cox’s objections to the R&R until August 25, 2021.
22          DATED this 16th day of August 2021.
                                                          Ravi Subramanian
23
                                                          Clerk of Court
24
                                                          s/Sandra Rawski
25                                                        Deputy Clerk

26


     MINUTE ORDER
     C19-1486-JCC
     PAGE - 1
